Citation Nr: 1515508	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right forearm gunshot wound (claimed as right arm).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in January 2015, in a January 2015 letter, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The most probative medical evidence of record establishes that the Veteran's low back disorder manifested many years after service and is not related to any incident of active duty service.

2.  The probative evidence of record demonstrates that the Veteran's preexisting residuals of right forearm gunshot wound did not undergo an increase beyond its natural progression during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
2.  The criteria for service connection for residuals of right forearm gunshot wound have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A December 2008 letter satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's service and post-service treatment records, as well as a May 2009 VA examination report.  The claims folder also contains his statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claim that have not already been obtained and associated with the record.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the May 2009 examination report for the Veteran's right arm shows that the examiner reviewed the complete claims folder, interviewed the Veteran regarding his reported history of symptomatology, and performed a comprehensive examination, along with a review of diagnostic test results.  Accordingly, the Board finds the examination report adequate upon which to base a decision in this case.

An examination is not warranted for the Veteran's claim of entitlement to service connection for a low back disorder, as there is no competent lay or medical evidence to suggest that he developed a chronic low back disorder during service or developed lumbar spine arthritis to a compensable degree within one year of separation from service.  In addition, there has been no competent evidence presented attributing the Veteran's current degenerative disc disease to any incident of active duty service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as will be discussed in greater detail below, there is no evidence that the Veteran complained of, sought treatment for, or was diagnosed with a low back disorder until 2009, 37 years after service, when he was found to have degenerative arthritis.  Further, the Veteran, as a layperson, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as attributing a degenerative spinal disease to some aspect of military service 37 years earlier.  Accordingly, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

In addition, certain chronic diseases, such as arthritis, will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 C.F.R. §§ 3.307, 3.309(a).  

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence  that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 
38 C.F.R. § 3.306 (2014).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.

Entitlement to service connection for residuals of right forearm gunshot wound (claimed as right arm).

The Veteran avers that he has a right arm disorder that was aggravated by military service during basic training.  

Review of his October 1975 enlistment examination report shows that he was found to have a right upper extremity defect (inability to fully extend index finger due to a shortened tendon followed a pre-service accident).  On the accompanying medical history report, he reported that he had sustained a broken arm in 1970.  In the notes, the clinician added that he had sustained a gunshot wound to the right forearm and had healed well, with a residual of the inability to fully extend right index finger due to shortened flexor tendon.  In February 1976, during his first week of combat training and approximately two weeks after entering active duty, the Veteran was seen in the clinic with complaints of right arm pain.  An x-ray showed a one-inch shortening of the right arm when compared to the left, and retention of multiple metallic foreign bodies.  The diagnoses were gunshot wound, right forearm, dominant, with high velocity rifle shell, with malunion of fractures of radius and ulna; loss of pronation, right forearm, complete; partial loss of supination, right forearm; and paralysis of thumb and index extensors, right hand.  Based on these findings, a medical board found the Veteran unfit for duty; he was discharged on March 2, 1976.

Post-service treatment reports show no evidence of complaints of, or treatment for his right arm disorder until January 2009, when private treatment reports show that he had extensive scarring from an old gunshot wound and surgical repair of the right forearm.  It was noted that he had sustained the injury at age 16, resulting in chronic deformity of the right arm with chronic arm and hand pain.  

In May 2009, the Veteran was afforded a VA examination, where he said that he had sustained the right forearm gunshot wound in a hunting accident and had undergone at least three surgeries.  The diagnoses were residuals of right forearm gunshot wound with loss of muscles from the extensor carpionaris, the pronator teres and the flexor pollicis longus, and flexion contractures of the right index finger and thumb.  The examiner opined that the Veteran's right forearm gunshot wound residuals were less likely than not aggravated beyond a natural progression by his military service and were not an extension of his pre-service injury.  She noted that he was only in service from January 1976 to March 1976 (although she said that this was a one-month period, it was approximately five weeks).  She further noted that he had sustained this injury at age 16 and now had all of his surgery and flexion contractures.

Based on a review of the complete evidence of record, including the Veteran's personal statements, the Board concludes that the probative evidence of record establishes that the Veteran's residuals of right forearm gunshot wound pre-existed service and were not aggravated therein.  These residuals were noted at the time of the Veteran's enlistment examination, and there is no evidence that the Veteran subsequently sustained any type of injury to his right forearm during active duty.  As noted above, a competent VA examiner, after reviewing the complete claims folder, including service and post-service treatment records, concluded that it was less likely than not that the Veteran's pre-existing  right forearm disorder had been aggravated beyond the course of their normal progression during his very brief period of active duty service.  

In addition, there is no probative evidence showing that the Veteran was treated for his right forearm gunshot wound residuals until more than 35 years after service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint or treatment for his right forearm gunshot wound residuals is evidence that weighs against the Veteran's claim.  

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As arm pain is something the Veteran, as a layperson, is competent to report, his assertions regarding experiencing chronic pain since service are entitled to some probative weight.  

However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology, and requires a medical opinion.  In this case, the fact remains that the only probative medical opinion of record fails to relate the Veteran's current, pre-existing right forearm gunshot wound residuals to any aspect of military service, including his claim of an injury during basic training.  The Board finds the opinion of the VA examiner to be the most probative evidence of record as to the etiology of the Veteran's current disorder and outweighs the Veteran's assertions that his right forearm was aggravated during his very brief period of active military service.

Accordingly, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for residuals of right forearm gunshot wound.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Entitlement to service connection for a back disorder.

The Veteran avers that his current back disorder is the result of a back injury he sustained in basic training.  He claims that, while performing pushups, his sergeant stepped in the middle of his back, causing an injury to his back and right forearm.

The Veteran's service treatment records fail to demonstrate evidence that he complained of, sought treatment for, or was diagnosed with a back injury. There is nothing to substantiate the alleged in-service incident. Moreover, in February 1976, less than a month after induction, he underwent a complete physical examination after being found unfit for duty.  The examination revealed normal findings for the spine; on the accompanying medical history report, the Veteran specifically denied then having or previously having had recurrent back pain. Immediately before he was discharged from active service, the Veteran reported in a "Statement of Medical Condition" that his physical condition had not changed. 

Post-service treatment report show that the Veteran did not complain of, seek treatment for, or receive a diagnosis of a back disorder until April 2002, when he was seen in the emergency room of Saint Joseph's Hospital for level 2 trauma care after being involved in a motor vehicle accident.  X-rays revealed a compressed thoracic vertebrae.  VA Medical Center (VAMC) treatment records, beginning in January 2009, show that he complained of chronic lumbar spine pain.  At that time, he reported that x-rays revealed degeneration and osteoarthritis in the back.

The preponderance of the probative evidence is against the claim of entitlement to service connection for a back disorder either on a direct or presumptive basis.  As noted above, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, as noted above, there has been no medical evidence presented to show that the Veteran sustained a back injury during service, or has a current back disorder that has been linked by competent medical evidence to an incident of service.  In addition, there is no evidence that shows that the Veteran was diagnosed with arthritis of the back to a compensable degree within one year of service.  

In addition to the medical evidence, the Board has considered the Veteran's lay assertions.   The Court has held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that back pain is a symptom the Veteran is competent, as a lay person, to describe, his contention carries some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, even where a veteran asserts continuity of symptomatology since service, the Court has held that generally, medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Although the Veteran is competent to report what comes to him through his senses, there has been no evidence presented to show that he has the medical knowledge or training that would permit him to relate back pain that manifested in 2002 to military service more than 25 years earlier.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, his statements in this regard are not deemed competent.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, both on a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for residuals of right forearm gunshot wound is denied.

Entitlement to service connection for a back disorder is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


